2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 1 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 2 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 3 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 4 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 5 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 6 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 7 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 8 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 9 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 10 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 11 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 12 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 13 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 14 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 15 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 16 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 17 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 18 of 19
2:19-cv-01766-RMG   Date Filed 06/20/19   Entry Number 1-1   Page 19 of 19
